EXHIBIT 10.1.3

SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

          THIS SECOND AMENDMENT (this "Amendment") to the Second Amended and
Restated Loan and Security Agreement is entered into as of the 29 day of
December, 2000, by and between PECO II, Inc. (the "Borrower"), and The
Huntington National Bank (the "Bank").

RECITALS:

                    A.      As of October 22, 1999, the Borrower and the Bank
executed a certain Second Amended and Restated Loan and Security Agreement that
was amended by a certain First Amendment to Second Amended and Restated Loan and
Security Agreement, dated as of April 28, 2000 (as so amended, the "Loan
Agreement"), setting forth the terms of certain extensions of credit to the
Borrower; and

                    B.      As of October 22, 1999, the Borrower executed and
delivered to the Bank, inter alia, an amended and restated revolving note in the
original principal sum of Ten Million Dollars ($10,000,000.00) that was amended
and restated by a certain Second Amended and Restated Revolving Note, dated
April 28, 2000, in the original principal amount of up to Twenty Million Dollars
($20,000,000) (hereinafter the "Revolving Note" or the "Note"); and

                    C.      In connection with the obligations evidenced by Loan
Agreement and the Note, and at various times (prior to, as of the date of, and
after the date of, the execution of the Loan Agreement), the Borrower executed
and delivered to the Bank certain other loan documents, promissory notes,
consents, assignments, agreements and instruments in connection with the
indebtedness referred to in the Loan Agreement (all of the foregoing, together
with the Note and the Loan Agreement, are hereinafter collectively referred to
as the "Loan Documents"); and

                    D.      The Borrower has requested that the Bank release all
Collateral as security for the Loans and amend and modify certain terms and
covenants in the Loan Agreement, and the Bank is willing to do so upon the terms
and conditions contained herein.

          NOW, THEREFORE, in consideration of the mutual covenants, agreements
and promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:

                    1.      Definitions. All capitalized terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.



      

                 2.        Section 1, "The Loan," of the Loan Agreement is
hereby amended to recite in its entirety as follows:            

1.    The Loans

       The Bank, subject to the terms and conditions hereof, will extend credit
to the Borrower up to the aggregate principal sum of $20,000,000.00 (the
"Loans").

                         3.         Section 1.1, "The Revolving Loan and
Borrowing Base," of the Loan Agreement is hereby redesignated "The Revolving
Loan" and is amended to recite in its entirety as follows:            

1.1.  The Revolving Loan.

        The Bank will extend a revolving credit facility to the Borrower under
which the Bank shall make, subject to the terms and conditions hereof, loans and
advances on a revolving basis up to the principal sum of $20,000,000.00 (the
"Revolving Loan").

 

                 4.         Sections 1.2, "The Term Loan," 1.3, The Capex Loan,"
1.4, "The Draw Loan," 2.1, "Eligible Accounts," 2.2 "Eligible Inventory" and 2.3
"Reserves," of the Loan Agreement are hereby deleted in their entirety. As used
in the Loan Agreement, the term "Account Debtor" means a person or entity who is
obligated to the Borrower on an account or general intangible.

                   5.         Section 3.2, "Collateral Audits," of the Loan
Agreement is hereby redesignated "Audits" and is amended to recite in its
entirety as follows:            

3.2   Audits.

        The Bank shall have the right, in the sole discretion of the Bank, to
conduct audits of the Borrower, and the Borrower will provide access to all of
its books and records and such other information which the Bank deems necessary
to evaluate the status of the Loans. In connection with any audits performed
after the occurrence, and during the continuance, of a Pending Default, the
Borrower will pay to the Bank a fee equal to $650.00 per day per auditor, in
addition to all out-of-pocket expenses of such auditors. Such audit fees and
expenses shall be payable by the Borrower upon demand.



                 6.         Section 3.3, "Prepayment Fee," of the Loan Agreement
is hereby amended to recite in its entirety as follows:            

3.3     Prepayment Fee.

The Borrower shall have the option at all times to permanently cancel or prepay
the Revolving Loan, in whole or in part, by providing to the Bank 60 days prior
written notice of the effective date and amount of such cancellation or
prepayment, subject to the terms and conditions of this paragraph. On the
effective date of any such cancellation and/or prepayment of any portion of the
Loans prior to April 30, 2002, the Borrower shall pay to the Bank a
cancellation/prepayment fee equal to one percent (1%) of the maximum principal
balance of the Revolving Loan to be cancelled or prepaid.

                         7.          Section 3.4, "Terms of Repayment," of the
Loan Agreement is hereby amended to recite in its entirety as follows:          
 

3.4     Terms of Repayment.

          The Loans shall be evidenced by a commercial promissory note or by one
or more commercial promissory notes subsequently executed in substitution
therefor, each in substantially the form set forth in Exhibits A-1 attached
hereto. Repayment of the Loans shall be made in accordance with the terms of the
commercial promissory notes then outstanding pursuant to this Agreement.

                         8.          Section 3.5, "Mandatory Prepayment or
Reduction," and Section 3.6, "Maturity of Loans," of the Loan Agreement are
hereby deleted in their entirety.        

                 9.          Section 3.7, "Use of Proceeds," of the Loan
Agreement is hereby amended to recite in its entirety as follows:

           

3.7      Use of Proceeds.

           The net proceeds of the Revolving Loan will be used to provide for
working capital requirements of the Borrower and for any other lawful business
purpose in the Borrower's business.



                10.          Section 3.11, "Mortgages on Real Property," and
Section 3.12, "Security Interest and Assets of the Apex Telecommunications
Manufacturing, Inc.," of the Loan Agreement are hereby deleted in their
entirety.                         11.          Section 4.1, "Grant of Security
Interest," Section 4.2, "Representations and Covenants Regarding the
Collateral," Section 4.3, "Lockbox and Collection of Accounts," Section 4.4,
"Cash Collection Account," Section 4.6, "Collateral Insurance," Section 4.8,
"Collateral Administration," Section 4.9, "Preservation and Disposition of
Collateral," Section 4.10, "No Duty," Section 4.11, "Financing Statements,"
Section 4.12, "Bank's Appointment as Attorney-In-Fact," and Section 4.13,
"Remedies of Default," are hereby deleted in their entirety.        
                12.          Section 4.5, "Application of Proceeds from
Collection of Accounts; Setoff; Government Accounts; Perfection; Lien Notation,"
of the Loan Agreement is hereby redesignated "Setoff" and is amended to recite
in its entirety as follows:             4.5    The Borrower authorizes the Bank
at any time, without notice, to appropriate and apply any balances, credits,
deposits, accounts or money of the Borrower in the Bank's possession, custody or
control to the payment of any of the Obligations whether or not the Obligations
are due or matured.                         13.          Section 4.7, "Books and
Records," of the Loan Agreement is hereby amended to recite in its entirety as
follows:            

4.7   Books and Records.

        The Borrower shall (a) at all times keep accurate and complete records
of its personal property in accordance with GAAP, including without limitation,
a perpetual inventory and complete and accurate stock records, and at all
reasonable times and from time to time, shall allow the Bank, by or through any
of its officers, agents, attorneys or accountants, to examine, inspect and make
extracts from such books and records and to arrange for verification of the
Borrower's accounts directly with Account Debtors or by other methods and to
examine and inspect the personal property of the Borrower wherever located, and
(b) upon request of the Bank, provide the Bank with copies of agreements with,
purchase orders from, and invoices to, the Account Debtors, and copies of all
shipping documents, delivery receipts, and such other documentation and
information relating to the Borrower's accounts as the Bank may require.



                14.          Section 5.3, "Conditions Precedent to Advance Under
the Draw Loan," of the Loan Agreement is hereby deleted in its entirety.        
                15.          Section 6.12, "Regarding the Accounts and
Inventory," of the Loan Agreement is hereby deleted in its entirety.        
                16.          Section 6.14, "Intellectual Property," of the Loan
Agreement is hereby deleted in its entirety.                         17.       
  Section 7.3, "Restriction on Fundamental Changes; Conduct of Business," of the
Loan Agreement is hereby amended to recite in its entirety as follows:          

7.3         Restriction on Fundamental Changes; Conduct of Business.

              The Borrower shall not (a) enter into any merger or consolidation,
or liquidate, wind up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or substantially all of the Borrower's business or
property, whether now or hereafter acquired, (b) except with respect to
Subsidiaries permitted by the Bank, enter into limited liability companies,
partnerships or joint ventures with any other entity, (c) acquire all or
substantially all of the assets or business of any other company, person or
entity, (d) create or acquire or permit to exist any Subsidiaries, except for
Apex Telecommunications Manufacturing, Inc., a wholly-owned subsidiary of the
Borrower, and PECO II Texas, L.P., a Delaware limited partnership; (e) conduct
business under any other tradenames other than without the prior written consent
of the Bank, or (f) engage in any business other than the businesses engaged in
by the Borrower on the date hereof and any business or activities which are
substantially similar or related thereto.

       

                18.          Section 7.6, "Indebtedness," of the Loan Agreement
is hereby amended to recite in its entirety as follows:

           

7.6         Indebtedness.

              The Borrower will not directly or indirectly create, incur, assume
or otherwise become or remain liable with respect to any Indebtedness, except
(a) the Loans; (b) secured or unsecured



    Purchase Money Indebtedness (including capitalized leases) incurred by the
Borrower to finance the acquisition of fixed assets, if (i) such Indebtedness
has a scheduled maturity and is not due on demand, (ii) such Indebtedness in the
aggregate does not exceed the sum of $1,000,000.00 outstanding at any time,
(iii) such Indebtedness does not exceed the purchase price of the items being
purchased, and (iv) such Indebtedness is not secured by any property or assets
other than the item or items being purchased ("Permitted Purchase Money
Indebtedness"); and (c) Indebtedness not to exceed the principal sum of
$7,000,000.00 related to industrial development revenue bond financing in
connection with the acquisition by the Borrower, after the date of execution of
that certain Second Amendment to Second Amended and Restated Loan and Security
Agreement between the Borrower and the Bank (the "Second Amendment"), of certain
real property located in Colorado. "Indebtedness," as applied to the Borrower or
any other entity shall mean, at any time, (a) all indebtedness, obligations or
other liabilities (other than accounts payable arising in the ordinary course of
the Borrower's business payable on terms customary in the trade) which in
accordance with GAAP should be classified upon the Borrower's balance sheet as
liabilities, including, without limitation (i) for borrowed money or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or
exchange any securities or to pay dividends in respect of any stock, (iii) with
respect to letters of credit issued, (iv) to pay the deferred purchase price of
property or services, except accounts payable and accrued expenses arising in
the ordinary course of business, or (v) in respect of capital leases; (b) all
indebtedness, obligations or other liabilities secured by a lien on any
property, whether or not such indebtedness, obligations or liabilities are
assumed by the owner of the same; and (c) all indebtedness, obligations or other
liabilities in respect of interest rate contracts and currency agreements, net
of liabilities owed by the counterparties thereon.    

 

                19.          Section 7.8, "Loans and Advances; Investments," of
the Loan Agreement is hereby amended to recite in its entirety as follows:



   

7.8         Loans and Advances, Investments.

              The Borrower shall not directly or indirectly make or own any
Investment except: (a) bonds or other obligations of the United States of
America, certificates of deposit issued by commercial banks, and commercial
paper rated at least A-1 or P-1 and having a maturity of not more than one year;
(b) loans or advances to employees of the Borrower, which loans and advances
shall not in the aggregate exceed $100,000.00 outstanding at any time, (c)
Investments in Subsidiaries, which Investments shall not exceed the amount of
such Investments as of the date of execution of the Second Amendment and after
giving effect to the initial Investment by the Borrower in PECO II Texas, L.P.,
a Delaware limited partnership, and (d) any other Investment not to exceed the
aggregate amount of $20,000 outstanding at any time. "Investment" means any
loan, advance, extension of credit (other than accounts receivable arising in
the ordinary course of business on terms customary in the trade), deposit
account, contribution of capital or transfer of any assets to any other entity
or any investment in, or purchase or other acquisition of, the stock,
partnership interests, ownership interests in any limited liability company,
notes, debentures, or other securities of any other entity made by the Borrower.

                         20.            Section 7.13, "Book Net Worth," of the
Loan Agreement is hereby amended to recite in its entirety as follows:          
 

7.13         Book Net Worth.

                The Borrower, on a consolidated basis, shall maintain at all
times shareholders' equity, as determined in accordance with GAAP ("Book Net
Worth") of not less than $75,000,000.00. For purposes of calculating book net
worth in this Section, the inventory of the Borrower and its Subsidiaries shall
be valued on a FIFO basis.

                         21.            Section 7.14, "Leverage Ratio," of the
Loan Agreement is hereby amended to recite in its entirety as follows:



   

7.14         Leverage Ratio.

                The Borrower, on a consolidated basis, shall maintain at all
times a ratio of Consolidated Total Liabilities to Book Net Worth of not greater
than (a) 1.50 to 1.00. "Consolidated Total Liabilities" means, at the time of
each determination, with respect to the Borrower and all of its Subsidiaries, on
a consolidated basis, (a) all indebtedness for borrowed money or for the
deferred purchase price of property or services, (b) any other indebtedness
which is evidenced by a note, bond, debenture or similar instrument, (c) all
obligations with respect to any letter of credit issued for the account of the
Borrower or any Subsidiary, (d) all obligations in respect of acceptances issued
or created for the account of the Borrower or any Subsidiary, (e) lease
obligations which, in accordance with GAAP, should be capitalized, (f) all
liabilities (including lease obligations) secured by any lien or encumbrance on
any property owned by the Borrower or any Subsidiary even though the Borrower or
any such Subsidiary has not assumed or otherwise become liable for the payment
thereof, (g) all obligations of the Borrower or any Subsidiary with respect to
interest rate protection agreements (valued at the termination value thereof
computed in accordance with a method approved by the International Swap Dealers
Association), and (h) all other obligations of the Borrower and its
Subsidiaries, and each of them, which, in accordance with GAAP, would be
classified upon a balance sheet as liabilities (except capital stock and surplus
earned). A "Subsidiary" of the Borrower means (i) any corporation more than
fifty percent (50%) of the outstanding security having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by the
Borrower or by one or more of its subsidiaries or by the Borrower and one or
more of its subsidiaries, or (ii) any partnership, association, joint venture or
similar business organization more than fifty percent (50%) of the ownership
interest have ordinary voting power of which shall at the time be so owned or
controlled.

                         22.         Section 8, "Financial Information and
Reporting," of the Loan Agreement is hereby amended to recite in its entirety as
follows:



   

8.           Financial Information and Reporting

              The Borrower shall deliver the following to the Bank:

                        (a)    within 30 days after the end of each month,
consolidated financial statements, including a balance sheet and statements of
income and surplus, and statement of cash flows, certified by the president or
chief financial officer of the Borrower (a "Financial Officer") as fairly
representing the Borrower's consolidated financial condition as of the end of
such period;          

(b)    within 45 days after the end of each quarter, a statement in form
prescribed by the Bank and signed by a Financial Officer of the Borrower
certifying the compliance of the Borrower with the terms of this Agreement and
the calculation of the financial covenants contained in Section 7 above;

                          (c)    within 30 days after the end of each month, an
inventory report of the Borrower, signed by a Financial Officer in form
satisfactory to the Bank;                           (d)    within 30 days after
the end of each month, a report, in form satisfactory to the Bank, certified by
a Financial Officer setting forth the number and dollar total of accounts
receivable due and payable (i) not more than 30 days, (ii) more than 30 days and
not more than 60 days, (iii) more than 60 days and not more than 90 days, (iv)
more than 90 and not more than 120 days, and (v) more than 120 days, from the
date of the original invoice therefor;                           (e)    within
90 days after the end of each fiscal year, audited, unqualified consolidated
financial statements prepared in accordance with GAAP and certified by
independent public accountants satisfactory to the Bank, containing a balance
sheet, statements of income and surplus, statements of cash flows and
reconciliation of capital accounts, along with any management letters written by
such accountants;            

              (f)    immediately upon becoming aware of the existence of any
Pending Default, Event of Default or breach of any term or conditions of this
Agreement, a written notice specifying the nature and period of existence
thereof and what action the Borrower is taking or proposes to take with respect
thereto;

                  (g)    immediately upon the filing or release, as the case may
be, copies of any Securities and Exchange Commission or State Securities Law
disclosures, filings, documents or any press releases; and                  
     (h)    at the request of the Bank, such other information as the Bank may
from time to time reasonably require.                        23.          The
Bank hereby releases its security interest in the "Collateral," as that term is
defined in the Loan Agreement (prior to giving effect to this Amendment).      
                 24.          Conditions of Effectiveness. This Amendment shall
become effective as of 12/29, 2000, upon satisfaction of all of the following
conditions precedent:      

           (a)    The Bank shall have received two duly executed originals of
this Amendment, and such other certificates, instruments, documents, and
agreements as may be required by the Bank, each of which shall be in form and
substance satisfactory to the Bank and its counsel; and                  
 (b)    The representations contained in the immediately following paragraph
shall be true and accurate.                          25.          
 Representations. The Borrower represents and warrants that after giving effect
to this Amendment (a) each and every one of the representations and warranties
made by or on behalf of the Borrower in the Loan Agreement or the Loan Documents
is true and correct in all respects on and as of the date hereof, except to the
extent that any of such representations and warranties related, by the expressed
terms thereof, solely to a date prior hereto; (b) the Borrower has duly and
properly performed, complied with and observed each of its covenants, agreements
and obligations contained in the Loan Agreement and Loan Documents; and (c) no
event has occurred or is continuing, and no condition exists which would
constitute an Event of Default or a Pending Default.        
                 26.            Amendment to Loan Agreement. (a) Upon the
effectiveness of this Amendment, each reference in the Loan Agreement to "Loan
and Security Agreement," "Loan Agreement," "Agreement," the prefix "herein,"
"hereof," or words of similar import, and each reference in the Loan Documents
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
amended hereby. (b) Except as modified herein, all of the representations,
warranties, terms, covenants and conditions of the Loan Agreement, the Loan
Documents and all other agreements executed in connection therewith shall remain
as written originally and in full force and effect in accordance with their
respective terms, and nothing herein shall affect, modify, limit or impair any
of the rights and powers which the Bank may have thereunder. The



amendment set forth herein shall be limited precisely as provided for herein,
and shall not be deemed to be a waiver of, amendment of, consent to or
modification of any of the Bank's rights under or of any other term or
provisions of the Loan Agreement, any Loan Document, or other agreement executed
in connection therewith, or of any term or provision of any other instrument
referred to therein or herein or of any transaction or future action on the part
of the Borrower which would require the consent of the Bank, including, without
limitation, waivers of Events of Default which may exist after giving effect
hereto. The Borrower ratifies and confirms each term, provision, condition and
covenant set forth in the Loan Agreement and the Loan Documents and acknowledges
that the agreement set forth therein continue to be legal, valid and binding
agreements, and enforceable in accordance with their respective terms.  
                 27.            Authority. The Borrower hereby represents and
warrants to the Bank that (a) the Borrower has legal power and authority to
execute and deliver the within Amendment; (b) the officer executing the within
Amendment on behalf of the Borrower has been duly authorized to execute and
deliver the same and bind the Borrower with respect to the provisions provided
for herein; (c) the execution and delivery hereof by the Borrower and the
performance and observance by the Borrower of the provisions hereof do not
violate or conflict with the articles of incorporation, regulations or by-laws
of the Borrower or any law applicable to the Borrower or result in the breach of
any provision of or constitute a default under any agreement, instrument or
document binding upon or enforceable against the Borrower; and (d) this
Amendment constitutes a valid and legally binding obligation upon the Borrower
in every respect.                        28.            Counterparts. This
Amendment may be executed in two or more counterparts, each of which, when so
executed and delivered, shall be an original, but all of which together shall
constitute one and the same document. Separate counterparts may be executed with
the same effect as if all parties had executed the same counterparts.        
                 29.            Costs and Expenses. The Borrower agrees to pay
on demand in accordance with the terms of the Loan Agreement all costs and
expenses of the Bank in connection with the preparation, reproduction, execution
and delivery of this Amendment and all other loan documents entered into in
connection herewith, including the reasonable fees and out-of-pocket expenses of
the Bank's counsel with respect thereto.                         30.          
 Governing Law. This Amendment shall be governed by and construed in accordance
with the law of the State of Ohio.



 

IN WITNESS WHEREOF, the Borrower and the Bank have hereunto set their hands as
of the date first set forth above.

   

  THE BORROWER:         PECO II, INC.         BY: /S/ JOHN C. MAAG       Its:
CHIEF FINANCIAL OFFICER    

--------------------------------------------------------------------------------

  BY: /S/ SANDRA A. FRANKHOUSE    

--------------------------------------------------------------------------------

  Its: SECRETARY AND TREASURER    

--------------------------------------------------------------------------------



  THE BANK:         THE HUNTINGTON NATIONAL BANK     By: /S/ GLENN W. MCCLELLAND
 

--------------------------------------------------------------------------------

  Its: VICE PRESIDENT    

--------------------------------------------------------------------------------